In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-3093
UNITED STATES OF AMERICA,
                                                   Plaintiff-Appellee,
                                 v.

MICHAEL E. DICKERSON,
                                               Defendant-Appellant.
                     ____________________

         Appeal from the United States District Court for the
                     Central District of Illinois.
           No. 4:19-cr-40070 — Sara Darrow, Chief Judge.
                     ____________________

      ARGUED MAY 25, 2022 — DECIDED AUGUST 2, 2022
                  ____________________
   Before RIPPLE, ROVNER, and JACKSON-AKIWUMI, Circuit
Judges.
    RIPPLE, Circuit Judge. Michael Dickerson was charged with,
and pleaded guilty to, being a felon in possession of a firearm
in violation of 18 U.S.C. § 922(g)(1). Both the Government and
Mr. Dickerson agree that the district court correctly calculated
his offense level and criminal history category, which to-
gether yielded a Guidelines range of 51 to 64 months’ impris-
onment. After considering the sentencing factors set forth in
2                                                 No. 21-3093

18 U.S.C. § 3553(a), however, the district court imposed an
above-Guidelines sentence of 84 months.
   Mr. Dickerson claims that the district court committed
both procedural and substantive error in imposing his sen-
tence. Finding no reversible error, we affirm the district
court’s judgment.
                                     I
                          BACKGROUND
A. Facts
    On October 3, 2019, the Rock Island 9-1-1 operator re-
ceived a call reporting that an individual had been threatened
with a gun on 13th Street. The gunman then got into a red Ca-
dillac Eldorado driven by another individual and left the
scene.
    Officer Brieanne Lonergan of the Rock Island Police De-
partment was in the area and responded. She saw a red Ca-
dillac pulling out of a driveway just around the corner from
where the incident had been reported. Officer Lonergan
pulled behind the Cadillac, and Mr. Dickerson, who had been
driving the Cadillac, stepped out of the car. As he did so, he
                                                             1
dropped “a black magazine to a semiautomatic handgun.”
He tried to pick up the magazine, but Officer Lonergan or-
dered him to get back in the car; Mr. Dickerson then tried to
kick it.
   Officer Lonergan recognized Mr. Dickerson and knew that
he was a convicted felon. She handcuffed and searched him.
The search uncovered another magazine loaded with several

1 R.54 (Tr. of Suppression Hr’g) at 17–18.
No. 21-3093                                                    3

nine-millimeter rounds, an empty magazine, and a knife.
Other officers arrived at the scene and placed Mr. Dickerson
and his female passenger in separate squad cars. The male
passenger, who had threatened the victim, apparently had
fled when the police approached.
    While other officers finished the search of the Cadillac, Of-
ficer Lonergan went to the scene of the 9-1-1 call and spoke to
the victim, Nicholas Bartke. Bartke related that he and his fi-
ancée were walking from their residence to their car when
they saw a red Cadillac parked at the end of the street. As they
moved toward their vehicle, the Cadillac’s passenger began
                                                                2
walking toward them yelling something like “Who are you?”
The driver, later identified as Mr. Dickerson, drove the Cadil-
lac in reverse alongside the passenger. Mr. Dickerson backed
up until he was parallel with Bartke’s car, thus preventing
Bartke from escaping on foot. Mr. Dickerson’s passenger then
pulled out a semiautomatic handgun, pointed it at Bartke’s
                                    3
face, and said, “This is not a game.” He then asked Bartke if he
                                        4
had “come from Russ’s or Ross’s house.” Seeing Bartke at closer
range, Mr. Dickerson informed his passenger that Bartke was
               5
“not our guy.” The passenger then got back into the Cadillac,
and Mr. Dickerson drove off. At that point, Bartke
called 9-1-1.



2 Id. at 26.

3 Id. at 27.

4 Id.

5 Id.
4                                                   No. 21-3093

   After interviewing Bartke, Officer Lonergan took him to
the location where Mr. Dickerson had been apprehended.
Bartke positively identified the Cadillac as the car involved in
the encounter and Mr. Dickerson as its driver.
    The search of the Cadillac uncovered a black or dark blue
nine-millimeter handgun under the driver’s seat, a rifle, a bul-
letproof vest, and a sickle. Officers also found other items that
appeared to be the proceeds of a recent burglary, including a
coin collection, amplifiers, power drills, and subwoofers.
    Later, while in custody, Mr. Dickerson used a jail phone to
call his male passenger. Mr. Dickerson left a voicemail stating:
“Hey Bro I told you I’m only in here because they were …
                                                          6
looking for me and you on that s---. For that robbery.”
B. District Court Proceedings
    A grand jury indicted Mr. Dickerson with being a felon in
possession of firearms and ammunition in violation of 18
U.S.C. § 922(g)(1). Mr. Dickerson moved to suppress both the
evidence recovered at the scene as well as Bartke’s identifica-
tion. Following the denial of the motion, Mr. Dickerson en-
tered a guilty plea.
   The Probation Office prepared a presentence report
(“PSR”), which set Mr. Dickerson’s base offense level at 20. It
then applied a four-level enhancement under Sentencing




6 R.69 (Gov’t’s Sent’g Mem.) at 3.
No. 21-3093                                                              5

                                     7
Guideline § 2K2.1(b)(6)(B) because Mr. Dickerson possessed
the weapon in connection with another felony offense. After
receiving a three-level reduction for acceptance of responsi-
bility, the PSR calculated Mr. Dickerson’s total offense level
to be 21. Mr. Dickerson’s criminal history subtotal was 14, to
which two points were added because he committed the in-
stant offense while on parole for another conviction. Mr. Dick-
erson’s offense level of 21 and criminal history category of VI
resulted in an advisory Guidelines range of 77 to 96 months’
imprisonment.
    At the sentencing hearing, the district court determined
that the Government failed to prove facts supporting the four-
level enhancement under § 2K2.1(b)(6)(B). According to the
court, the Government had not proffered sufficient evidence
to show that there was a “common scheme … to commit a
               8
robbery.” The court did believe that Mr. Dickenson had pos-
sessed the firearm “during the course and commission of …
                          9
aggravated assault.” However, aggravated assault was not a

7 The Guideline provides:

          If the defendant—
         …
         (B) used or possessed any firearm or ammunition in connection
         with another felony offense; or possessed or transferred any fire-
         arm or ammunition with knowledge, intent, or reason to believe
         that it would be used or possessed in connection with another fel-
         ony offense, increase by 4 levels.

U.S.S.G. § 2K2.1(b)(6).
8 R.80 (Tr. of Sent’g Hr’g) at 62.

9 Id. at 64.
6                                                  No. 21-3093

felony in Illinois and therefore could not support the enhance-
ment. The court recalculated Mr. Dickerson’s new offense
level to be 17, which yielded a new advisory Guidelines range
of 51 to 63 months’ imprisonment.
    Although the district court did not believe there was suf-
ficient evidence to support the enhancement, it noted that it
could “consider this evidence in terms of the 3553(a) factors
regarding the seriousness of the offense conduct or any other
relevant sentencing factor that the parties … argue[d] to the
          10
Court.” Turning to those factors, the court observed that on
the night of the offense, Mr. Dickerson was driving around
with a car full of guns and ammunition. When his passenger
threatened Bartke, Mr. Dickerson’s response—that Bartke
was not the person they were looking for—indicated that
Mr. Dickerson “knew exactly what [they] intended to do that
                                     11
night if [they] found the right guy.” Thus, the court believed
that Mr. Dickerson’s sentence needed to reflect the fact that it
was more serious than if “somebody … just ha[d] a firearm as
                                          12
a felon maybe in their closet at home.”
   The district court also found Mr. Dickerson’s personal his-
tory and characteristics “indicate[d] a very, very high likeli-
                                13
hood of risk to recidivate.” The court explained that
Mr. Dickerson’s criminal history score did not reflect the seri-
ousness of Mr. Dickerson’s crimes or the extent of his criminal


10 Id. at 65.

11 Id. at 77.

12 Id.

13 Id. at 78–79.
No. 21-3093                                                   7

history. The district court observed that, whereas “it takes 13
                                                    14
or more [points] to get to a Category VI,” Mr. Dickerson had
amassed 16 criminal history points. Additionally, Mr. Dicker-
son had an “almost uninterrupted pattern” of violent criminal
                                                    15
conduct from the time he was seventeen, and prior interven-
tions had not deterred his criminal behavior.
   The district court concluded that “an upward variance
from the advisory guideline range [wa]s needed to protect the
public” from Mr. Dickerson and to “provide a specific deter-
rence for – to address the seriousness of the offense conduct
and also to better and more adequately capture” what the
court believed was “an extreme risk to recidivate in a manner
                                              16
that puts the public in harm’s way.” The district court there-
fore sentenced Mr. Dickerson to 84 months’ imprisonment.
                                      II
    On appeal, Mr. Dickerson asks us to review both proce-
dural and substantive aspects of his sentence. First, he claims
that the district court committed procedural error by specu-
lating that he knowingly joined his passenger’s plan to hold
Bartke at gunpoint. Second, he maintains that the district
court procedurally erred in failing to address whether his
above-Guidelines sentence would result in unwarranted sen-
tencing disparities. Finally, he maintains that the sentence im-
posed by the district court was substantively unreasonable
because it reflected an idiosyncratic view of his crime and


14 Id. at 79.

15 Id. at 79, 83 (detailing “pattern” of violent crimes).

16 Id. at 83–84.
8                                                    No. 21-3093

overemphasized particular § 3553(a) factors. We will address
each of these contentions.
A. Procedural Error
   To determine whether the district court committed signif-
icant procedural error
       we examine whether the district court: i)
       properly calculated the Guidelines range; ii)
       recognized that the Guidelines range was not
       mandatory; iii) considered the sentencing fac-
       tors in 18 U.S.C. § 3553(a); iv) selected a sentence
       based on facts that were not clearly erroneous;
       and v) adequately explained the chosen sen-
       tence including an explanation for any devia-
       tion from the Guidelines range.

United States v. Lockwood, 840 F.3d 896, 900 (7th Cir. 2016). “We
review the judge’s application of the sentencing guidelines for
procedural error de novo, and we review factual findings for
clear error.” United States v. Wallace, 991 F.3d 810, 814 (7th
Cir.), cert. denied, 142 S. Ct. 362 (2021). A finding is “clearly
erroneous only when, ‘after considering all of the evidence,
the reviewing court is left with the definite and firm convic-
tion that a mistake has been made.’” United States v. Cruz-Rea,
626 F.3d 929, 938 (7th Cir. 2010) (quoting United States v. Wy-
att, 102 F.3d 241, 246 (7th Cir. 1996)). Our “task on appeal,”
therefore “is not to see whether there is any evidence that
might undercut the district court’s finding; it is to see whether
there is any evidence in the record to support the finding.” Id.
(quoting United States v. Wade, 114 F.3d 103, 105 (7th Cir.
1997)).
No. 21-3093                                                  9

    Here, Mr. Dickerson first maintains that the district court
erred by impermissibly speculating that he knew his passen-
ger was armed and that he engaged in a joint effort to confront
Bartke. The district court’s finding was far from speculation.
It was a permissible conclusion solidly grounded in the rec-
ord. After Mr. Dickerson’s passenger drew a gun on Bartke,
Mr. Dickerson stated, “That’s not our guy.” This statement
supports the conclusion that Mr. Dickerson and his passenger
jointly had decided to locate a particular individual and, at
the very least, to coerce him into providing them with infor-
mation.
    Mr. Dickerson was an active participant in the intimida-
tion of Bartke. He pulled his vehicle next to Bartke’s car to
prevent him from evading his passenger’s questions and
threats. Mr. Dickerson’s vehicle contained, moreover, fire-
arms, ammunition, and a bulletproof vest. Given the mutual
goal, the presence of weapons, and Mr. Dickerson’s record of
involvement in violent crimes, it was altogether reasonable
for the district court to conclude that Mr. Dickerson knew that
his passenger was carrying a weapon and anticipated the use
of that weapon. See United States v. Salem, 657 F.3d 560, 563
(7th Cir. 2011) (“The district court may draw reasonable infer-
ences from the record in making its factual findings at sen-
tencing.”).
   Mr. Dickerson next claims procedural error in the district
court’s failure to consider whether his above-Guidelines sen-
tence would result in unwarranted sentencing disparities
with other § 922(g) offenders with a criminal history category
of VI. Mr. Dickerson contends that “[s]ince criminal history
points, recidivism, and the need for deterrence are ingredi-
ents that are baked into the advisory Guidelines, the district
10                                                            No. 21-3093

court had to consider whether an upward variance would cre-
ate a sentencing disparity between Mr. Dickerson and similar
                    17
defendants.”
    Mr. Dickerson’s contention finds no support in governing
law. The district court’s methodology was straightforward.
As required by the case law, the district court correctly calcu-
lated the Guidelines range. It then considered the nature of
Mr. Dickerson’s offense and concluded that it was more seri-
ous than simple possession of a firearm: Mr. Dickerson was
driving around with weapons in his car, looking for a specific
person to confront, and ended up putting “innocent folks …
                              18
in serious harm’s way.” The court also considered Mr. Dick-
erson’s “almost uninterrupted pattern of criminal conduct”
since he was seventeen and “the trend in terms of the type of
offenses that [he] commit[ted],” including “aggravated rob-
beries, aggravated assaults, … assault and domestic bat-
        19
tery.” Given these circumstances, the court concluded that
         an upward variance from the advisory guide-
         line range [wa]s needed to protect the public
         from [Mr. Dickerson] and … provide a specific
         deterrence for—to address the seriousness of
         the offense conduct and also to better and more
         adequately capture … an extreme risk to




17 Appellant’s Br. at 21–22 (citing United States v. Perez-Rodriguez, 960 F.3d
748, 758 (6th Cir 2020)).
18 R.80 at 77.

19 Id. at 79, 83.
No. 21-3093                                                   11

        recidivate in a manner that puts the public in
                      20
        harm’s way.
    Thus, the district court carefully considered the Guide-
lines range and explained in detail why a sentence within that
range would not reflect the seriousness of Mr. Dickerson’s
crime, would not adequately deter him in the future, and
would not adequately protect the public. See 18 U.S.C.
§ 3553(a)(1)–(2). The court fulfilled its responsibility to give
“an ‘adequate statement’ of the applicable factors.” United
States v. Stephens, 986 F.3d 1004, 1010 (7th Cir. 2021) (quoting
United States v. Barr, 960 F.3d 906, 914 (7th Cir. 2020)). It was
not obligated to “address every § 3553(a) factor in checklist
fashion.” United States v. Shannon, 518 F.3d 494, 496 (7th Cir.
2008). Here, moreover, there is no indication that the district
court was unaware that setting a Guidelines range takes into
account the seriousness of the defendant’s crime and his crim-
inal history. The court has no obligation to state the obvious.
    Finally, § 3553(a)(6) does not speak to a need to avoid all
sentence disparities; rather, it requires the court to consider
the need to avoid unwarranted sentencing disparities. See
United States v. Bridgewater, 950 F.3d 928, 936 (7th Cir. 2020).
Indeed, the other § 3553(a) factors require a district court to
“tailor its sentence to the particular defendant” and the cir-
cumstances of his or her crime. Id. Here, the district court
simply concluded that Mr. Dickerson’s record, which in-
cluded more than the minimum criminal history points nec-
essary to attain category VI status, warranted a more severe
sentence. In plain terms, the district court reasonably con-
cluded that Mr. Dickerson presented as something other than

20 Id. at 83–84.
12                                                  No. 21-3093

the usual category VI defendant. The court explained why he
posed a special danger to the public, and the court addressed
that consideration in arriving at a sentence.
B. Substantive Error
    Mr. Dickerson’s contention that his sentence is substan-
tively unreasonable continues the theme presented in his pro-
cedural contentions. He maintains that his “sentence is sub-
stantively unreasonable because it reflects the district court’s
idiosyncratic view of the crime’s seriousness, overemphasizes
other § 3553(a) factors, and improperly relies on facts com-
                                                           21
mon to all defendants in criminal history category VI.” He
maintains that, in imposing its sentence, “the district court
trained its attention on reasons for a high sentence even
though those reasons were already captured in the offense’s
element (i.e., Mr. Dickerson is a felon) or in the Guidelines
criminal history category VI (i.e., past convictions and their
                                            22
indication of potential recidivism).”
    “We review for abuse of discretion the substantive reason-
ableness of a sentence, considering the judge’s explanation of
his reasons for imposing the sentence.” United States v. Porraz,
943 F.3d 1099, 1104 (7th Cir. 2019). We certainly “do ‘not apply
a presumption of unreasonableness’ to a sentence ‘outside the
Guidelines range.’” United States v. Henshaw, 880 F.3d 392, 396
(7th Cir. 2018) (quoting Gall v. United States, 552 U.S. 38, 51
(2007)). As long as the court gives an adequate justification, it
“may impose a sentence above the guidelines range if [it] be-
lieves the range is too lenient.” United States v. Hayden, 775

21 Appellant’s Br. 22 (emphasis removed).

22 Id. at 28.
No. 21-3093                                                  13

F.3d 847, 849 (7th Cir. 2014). “We afford significant deference
to carefully explained upward departures.” Lockwood, 840
F.3d at 903.
   At the heart of Mr. Dickerson’s unreasonableness argu-
ment is language employed by the district court at the begin-
ning of its statement of reasons:
            Here, as you might guess I’m about to say, I
        think this is pretty serious because your status
        as a felon, as you know, prohibits you from pos-
        sessing a firearm because Congress has decided
        that that’s a public safety concern. And you
        kind of proved them right because of the events
        that occurred on the date that you were ar-
                  23
        rested.
According to Mr. Dickerson, this statement reveals that the
district court’s decision to impose an above-Guidelines sen-
tence was based on nothing more than the fact that he, a felon,
had been found in possession of a firearm. However, he con-
tinues, his status as a felon was an element of the offense of
conviction, and “[a]n element of an offense doesn’t double as
                                                            24
an aggravating factor that supports an upward variance.”
   We cannot accept either Mr. Dickerson’s statement of the
law or the import that he assigns to the district court’s intro-
ductory statement. Even if some of the defendant’s conduct
“was accounted for in the guidelines calculation,” a sentenc-
ing court is not “bar[red] … from weighing the information


23 R.80 at 76.

24 Appellant’s Br. 23.
14                                                   No. 21-3093

differently than the Sentencing Commission.” Hayden, 775
F.3d at 850. More importantly, the quoted language was only
the starting point for an eleven-page recitation as to why the
district court believed an above-Guidelines sentence was ap-
propriate. The district court’s statement, when read in its en-
tirety, more than adequately explains the sentence imposed.
Cf. United States v. Shaw, No. 21-1692, 2022 WL 2448254, at *8
(7th Cir. July 6, 2022) (“A defendant cannot obtain reversal [of
his sentence] merely by identifying statements that appear
problematic when taken out of context ….”).
   Mr. Dickerson also maintains that neither recidivism nor
criminal history alone can “justify a significant upward vari-
        25
ance.” However, the district court’s statement of reasons dis-
cusses the severity of Mr. Dickerson’s crime; Mr. Dickerson’s
16 criminal history points when only 13 are required for a
criminal history category of VI; Mr. Dickerson’s “almost un-
                                                            26
interrupted pattern of criminal conduct” since he was 17; the
lack of deterrent effect of prior punishments; and the severity
of the crimes that Mr. Dickerson had committed. All of these
considerations—not a single factor in isolation—contributed
to the district court’s decision to impose an above-Guidelines
sentence.
    A district court enjoys “wide” discretion in the weight it
gives § 3553(a) factors. United States v. Melendez, 819 F.3d 1006,
1013 (7th Cir. 2016) (quoting United States v. Smith, 721 F.3d
904, 908 (7th Cir. 2013)). Here, the district court weighed le-
gitimate factors in fashioning Mr. Dickerson’s sentence. It


25 Id. at 26–27.

26 R.80 at 79–83.
No. 21-3093                                               15

therefore did not abuse its wide discretion when it sentenced
Mr. Dickerson to 84 months’ imprisonment.
                      CONCLUSION
    For the foregoing reasons, we affirm the judgment of the
district court.
                                                 AFFIRMED